EXHIBIT (17)(a)(iii) Eaton Vance AMT-Free Limited Maturity Municipal Income Fund Class A Shares - EXFLX Class B Shares - ELFLX Class C Shares - EZFLX Class I Shares - EILMX Eaton Vance National Limited Maturity Municipal Income Fund Class A Shares - EXNAX Class B Shares - ELNAX Class C Shares - EZNAX Class I Shares - EINAX Mutual funds seeking tax-exempt income and limited principal fluctuation Prospectus Dated August 1, 2010 The Securities and Exchange Commission has not approved or disapproved these securities or determined whether this Prospectus is truthful or complete. Any representation to the contrary is a criminal offense. This Prospectus contains important information about the Funds and the services available to shareholders. Please save it for reference. Table of Contents Fund Summaries 3 AMT-Free Limited Maturity Municipal Income Fund 3 National Limited Maturity Municipal Income Fund 7 Important Information Regarding Fund Shares 11 Investment Objectives & Principal Policies and Risks 12 Management and Organization 14 Valuing Shares 14 Purchasing Shares 15 Sales Charges 18 Redeeming Shares 20 Shareholder Account Features 21 Additional Tax Information 22 Financial Highlights 23 AMT-Free Limited Maturity Municipal Income Fund 23 National Limited Maturity Municipal Income Fund 25 Eaton Vance National Limited Maturity Municipal Income Funds 2 Prospectus dated August 1, 2010 Fund Summaries AMT-Free Limited Maturity Municipal Income Fund Investment Objective The Funds investment objective is to provide a high level of current income exempt from regular federal income tax and limited principal fluctuation. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for a reduced sales charge if you invest, or agree to invest over a 13-month period, at least $ ,000 in Eaton Vance Funds. More information about these and other discounts is available from your financial intermediary and in Sales Charges beginning on page 18 of this Prospectus and page 20 of the Funds Statement of Additional Information. Shareholder Fees (fees paid directly from your investment) Class A Class B Class C Class I Maximum Sales Charge (Load) (as a percentage of offering price) 2.25% None None None Maximum Deferred Sales Charge (Load) (as a percentage of the lower of net asset value at purchase or redemption) None 3.00% 1.00% None Annual Fund Operating Expenses (expenses you pay each year as a percentage of the value of your investment) Class A Class B Class C Class I Management Fees 0.43% 0.43% 0.43% 0.43% Distribution and Service (12b-1) Fees 0.15% 0.90% 0.90% n/a 0. 33 Other Expenses (estimated for Class I) 0.
